EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Samir A. Fares on December 22, 2021. 
The application has been amended as follows: 

1.	(Currently Amended) A surgical system configured for manipulation of a bone structure comprising a first cortical region, a second cortical region and a cancellous bone region between the first and second cortical regions, the surgical system comprising:
a surgical tool comprising a cutting bur rotatable about a cutting axis;
a robotic manipulator comprising a plurality of links and joints and being configured to support and move the surgical tool; and
one or more controllers being configured to control movement of one or more of the joints of the robotic manipulator and to control operation of the surgical tool to:
define a first virtual boundary configured to constrain lateral movement of the cutting bur;
define a second virtual boundary configured to constrain lateral movement of the cutting bur, wherein the second virtual boundary provides greater lateral compliance for the cutting bur than the first virtual boundary;
align the cutting axis to a target axis associated with the bone structure;
laterally constrain the cutting bur according to the first virtual boundary and advance the cutting bur along the target axis and to rotate the cutting bur about the cutting axis to penetrate the first cortical region of the bone structure to create an entry point; and
laterally constrain the cutting bur according to the second virtual boundary and advance the cutting bur through the entry point and into the cancellous bone region to displace and cannulate the cancellous bone region with the cutting bur. 

2. 	(Original) The surgical system of claim 1, wherein, to advance the cutting bur through the cancellous bone region, the one or more controllers are configured to control operation of the surgical tool to rotate the cutting bur about the cutting axis to displace and cannulate the cancellous bone region.


compare the sensed forces to a predetermined force threshold defined to prevent displacement of the bone structure from force applied by the cutting bur; and
adjust one or more of a rotational cutting speed of the cutting bur and a feed rate of the surgical tool to maintain advancement of the cutting bur through the cancellous bone region and to maintain the sensed forces relative to the predetermined force threshold.

4.	(Original) The surgical system of claim 1, wherein, to advance the cutting bur through the cancellous bone region, the one or more controllers are configured to control operation of the surgical tool to disable rotation of the cutting bur about the cutting axis.

5. 	(Original) The surgical system of claim 1, comprising one or more sensors configured to sense forces applied to the cutting bur, and based on the sensed forces, the one or more controllers are configured to adjust control of one or more of movement of the robotic manipulator and operation of the surgical tool.

6. 	(Original) The surgical system of claim 5, wherein, based on the sensed forces, the one or more controllers are configured to detect a transition between the first cortical region and the cancellous bone region or between the cancellous bone region and the second cortical region, and in response to detection of the transition, the one or more controllers are configured to adjust control of one or more of movement of the robotic manipulator and operation of the surgical tool.

7. 	(Original) The surgical system of claim 5, wherein the one or more sensors are defined as one or more of the following:
one or more force/torque transducers configured to sense forces/torques applied to the cutting bur by the bone structure in six-degrees of freedom;
one or more sensors coupled to an actuator of the surgical tool and being configured to sense current draw of the actuator responsive to torque applied to the cutting bur by the bone structure;
one or more pressure sensors coupled to the surgical tool, cutting bur, or robotic manipulator and being configured to sense pressure applied to the cutting bur by the bone structure;
one or more displacement sensors configured to sense displacement of the cutting bur relative to a reference point; and
one or more depth sensors configured to sense depth of the cutting bur relative to a reference point.

8. 	(Original) The surgical system of claim 5, wherein the one or more sensors are configured to sense forces applied to the cutting bur by the first cortical region, and based on the sensed forces, the one or more controllers adjust control of one or more of movement of the robotic manipulator and operation of the surgical tool by being configured to perform one or more of the following: 

adjust a rotational cutting speed of the cutting bur;
adjust a feed rate of the surgical tool; and
retract the cutting bur away from the first cortical region.

9. 	(Original) The surgical system of claim 5, wherein the one or more sensors are configured to sense forces applied to the cutting bur by the second cortical region, and based on the sensed forces, the one or more controllers adjust control of one or more of movement of the robotic manipulator and operation of the surgical tool by being configured to perform one or more of the following:
adjust orientation of the cutting axis to deflect the cutting bur relative to the second cortical region;
adjust a rotational cutting speed of the cutting bur;
adjust a feed rate of the surgical tool;
reverse a rotational cutting direction of the cutting bur; and
retract the cutting bur away from the second cortical region.

10.	(Canceled)
11. 	(Currently Amended) The surgical system of claim 1, wherein:
the robotic manipulator comprises a distal link, and a force/torque transducer that is coupled between the surgical tool and the distal link and is configured to sense forces/torques externally applied to the surgical tool in six-degrees of freedom;
the one or more controllers are configured to operate the robotic manipulator in a manual mode wherein the one or more controllers are configured to determine a commanded position of the surgical tool based on the forces/torques [[are ]]applied externally to the surgical tool; and
the one or more controllers are configured to control the robotic manipulator in the manual mode to:
advance the cutting bur along the target axis and to rotate the cutting bur about the cutting axis to penetrate the first cortical region of the bone structure to create the entry point; and
advance the cutting bur through the entry point and into the cancellous bone region to displace and cannulate the cancellous bone region with the cutting bur.

12. 	(Currently Amended) The surgical system of claim 1, wherein one of the plurality of links of the robotic manipulator is a distal link, and wherein the surgical tool is coupled to the distal link[[,]] and further comprising a control interface to the surgical tool and to the one or more controllers and comprising tactile controls configured to enable user control of a feed rate of the surgical tool.

13. 	(Original) The surgical system of claim 12, comprising:
one or more sensors configured to sense forces applied to the cutting bur; and
wherein the one or more controllers are configured to:

based on the sensed forces, detect a transition between the first cortical region and the cancellous bone region; and
in response to detecting the transition between the first cortical region and the cancellous bone region, control the robotic manipulator to advance the cutting bur according to a second feed rate; and
wherein one of the first feed rate and second feed rate is defined and commanded by the one or more controllers based on a surgical plan and wherein the other one of the first feed rate and second feed rate is obtained from user interaction with the tactile controls of the control interface.

14. 	(Original) The surgical system of claim 12, wherein the one or more controllers are configured to: 
define a first length of the target axis and a second length of the target axis;
control the robotic manipulator to advance the cutting bur along the first length of the target axis according to a first feed rate; and
control the robotic manipulator to advance the cutting bur along the second length of the target axis according to a second feed rate; and
wherein one of the first feed rate and second feed rate is defined and commanded by the one or more controllers based on a surgical plan and wherein the other one of the first feed rate and second feed rate is obtained from user interaction with the tactile controls of the control interface.

15.	(Original) The surgical system of claim 12, wherein the one or more controllers are configured to:
detect the cutting bur being located off the target axis and to control the robotic manipulator to advance the cutting bur according to a first feed rate; and
detect the cutting bur being located on the target axis and to control the robotic manipulator to advance the cutting bur according to a second feed rate; and
wherein one of the first feed rate and second feed rate is defined and commanded by the one or more controllers based on a surgical plan and wherein the other one of the first feed rate and second feed rate is obtained from user interaction with the tactile controls of the control interface.

16. 	(Currently Amended) The surgical system of claim 1, wherein the first cortical region of the bone structure comprises [[an]]one or more actual anatomical landmarks, and comprising a navigation system configured to track an actual position of the cutting bur, and wherein:
the one or more controllers are configured to control operation of the surgical tool to disable rotation of the cutting bur about the cutting axis and to control the robotic manipulator to cause one or more of the actual anatomical landmarks of the first cortical region;
one or more sensors are configured to sense actual forces applied to the cutting bur by one or more of the actual anatomical landmarks of the first cortical region; and
the one or more controllers are configured to:
store a virtual model of the first cortical region comprising one or more virtual anatomical landmarks of the first cortical region;
store data correlating expected force measurements from the one or more sensors and expected positions of the cutting bur to one or more of the virtual anatomical landmarks of the first cortical region;
receive actual force measurements from the one or more sensors based on actual forces applied to the cutting bur by one or more of the actual anatomical landmarks of the first cortical region;
receive actual position of the cutting bur from the navigation system;
compare the actual force measurements from the one or more sensors and the actual position of the cutting bur from the navigation system with the expected force measurements and the expected positions of the cutting bur to associate one or more of the actual anatomical landmarks with one or more of the virtual anatomical landmarks of the first cortical region; and
register the virtual model to the first cortical region based on association of one or more of the actual anatomical landmarks with one or more of the virtual anatomical landmarks of the first cortical region.

17. 	(Original) The surgical system of claim 1, wherein the cutting bur comprises a distal tip, a proximal portion, and a peripheral portion disposed between the distal tip and the proximal portion, and wherein the peripheral portion is configured to cut in a direction lateral to the cutting axis to enable the cutting bur to penetrate the first cortical region and wherein a cross-sectional diameter of the distal tip is less than a cross-sectional diameter of the peripheral portion to enable the cutting bur to displace and cannulate the cancellous bone region.

18. 	(Original) The surgical system of claim 1, wherein the cutting bur is a spherical bur.

19.	(Currently Amended) A method of operating a surgical system for manipulating a bone structure comprising [[an]]a first cortical region, [[an]]a second cortical region and a cancellous bone region between the first and second cortical regions, the surgical system comprising a surgical tool comprising a cutting bur rotatable about a cutting axis, a robotic manipulator comprising a plurality of links and joints and being configured to support and move the surgical tool and one or more controllers being configured to control movement of one or more of the joints of the robotic manipulator and to control operation of the surgical tool, the method comprising the one or more controllers[[for]]:
defining a first virtual boundary for constraining lateral movement of the cutting bur;
defining a second virtual boundary for constraining lateral movement of the cutting bur, the second virtual boundary providing greater lateral compliance for the cutting bur than the first virtual boundary;
aligning the cutting axis to a target axis associated with the bone structure;
laterally constraining the cutting bur according to the first virtual boundary while advancing the cutting bur along the target axis and for rotating the cutting bur about the cutting axis for penetrating the first cortical region of the bone structure for creating an entry point; and
laterally constraining the cutting bur according to the second virtual boundary while advancing the cutting bur through the entry point and into the cancellous bone region for displacing and cannulating the cancellous bone region with the cutting bur.

20. 	(Original) The method of claim 19, comprising the one or more controllers, during advancing the cutting bur through the cancellous bone region, controlling operation of the surgical tool for rotating the cutting bur about the cutting axis for displacing and cannulating the cancellous bone region.

21. 	(Currently Amended) The method of claim 20, comprising one or more sensors for sensing forces applied to the cutting bur by the cancellous bone region; and the method comprising the one or more controllers, during advancing the cutting bur through the cancellous bone region:
comparing the sensed forces to a predetermined force threshold defined to prevent displacement of the bone structure resulting from force applied by the cutting bur; and
adjusting one or more of a rotational cutting speed of the cutting bur and a feed rate of the surgical tool for maintaining advancement of the cutting bur through the cancellous bone region and for maintaining the sensed forces relative to the predetermined force threshold. 

22. 	(Original) The method of claim 19, comprising the one or more controllers, during advancing the cutting bur through the cancellous bone region, controlling operation of the surgical tool for disabling rotation of the cutting bur about the cutting axis.

23. 	(Currently Amended) The method of claim 19, comprising one or more sensors for sensing forces applied to the cutting bur, and the method comprising the one or more controllers adjusting, based on the sensed forces, control of one or more of movement of the robotic manipulator and operation of the surgical tool.

24. 	(Original) The method of claim 23, comprising the one or more controllers:
based on the sensed forces, detecting a transition between the first cortical region and the cancellous bone region or between the cancellous bone region and the second cortical region; and
in response to detecting the transition, adjusting control of one or more of movement of the robotic manipulator and operation of the surgical tool.

25. 	(Original) The method of claim 23, comprising:

based on the sensed forces, the one or more controllers adjusting control of one or more of movement of the robotic manipulator and operation of the surgical tool by performing one or more of the following:
adjusting orientation cutting axis for deflecting the cutting bur relative to the first cortical region;
adjusting a rotational cutting speed of the cutting bur;
adjusting a feed rate of the surgical tool; and
retracting the cutting bur away from the first cortical region.

26. 	(Original) The method of claim 23, comprising:
the one or more sensors sensing forces applied to the cutting bur by the second cortical region; and 
based on the sensed forces, the one or more controllers adjusting control of one or more of movement of the robotic manipulator and operation of the surgical tool by performing one or more of the following:
adjusting orientation of the cutting axis for deflecting the cutting bur relative to the second cortical region;
adjusting a rotational cutting speed of the cutting bur;
adjusting a feed rate of the surgical tool;
reversing a rotational cutting direction of the cutting bur; and
retracting the cutting bur away from the second cortical region.

27.	(Canceled)
28. 	(Currently Amended) The method of claim 19, wherein the robotic manipulator further comprises a distal link, and a force/torque transducer that is coupled between the surgical tool and the distal link for sensing forces/torques externally applied to the surgical tool in six-degrees of freedom, and the method comprising the one or more controllers:
operating the robotic manipulator in a manual mode wherein the one or more controllers determine a commanded position of the surgical tool based on the forces/torques are applied externally to the surgical tool; and
controlling the robotic manipulator in the manual mode for:
advancing the cutting bur along the target axis and for rotating the cutting bur about the cutting axis for penetrating the first cortical region of the bone structure for creating the entry point; and 
advancing the cutting bur through the entry point and into the cancellous bone region for displacing and cannulating the cancellous bone region with the cutting bur.

29. 	(Currently Amended) The method of claim 19, wherein one of the plurality of links of the robotic manipulator is a distal link, and wherein the surgical tool is coupled to the distal link, and further comprising a control interface coupled to the surgical tool and to the one or more controllers and comprising tactile controls for enabling user control of a feed rate of the surgical tool.

30. 	(Original) The method of claim 29, comprising:
one or more sensors for sensing forces applied to the cutting bur; and
the one or more controllers:
controlling the robotic manipulator for advancing the cutting bur along the target axis according to a first feed rate for penetrating the first cortical region;
based on the sensed forces, detecting a transition between the first cortical region and the cancellous bone region; and
in response to detecting the transition between the first cortical region and the cancellous bone region, controlling the robotic manipulator for advancing the cutting bur according to a second feed rate; and
wherein one of the first feed rate and second feed rate is defined and commanded by the one or more controllers based on a surgical plan and wherein the other one of the first feed rate and second feed rate is obtained from user interaction with the tactile controls of the control interface.

31. 	(Original) The method of claim 29, comprising the one or more controllers:
defining a first length of the target axis and a second length of the target axis;
controlling the robotic manipulator for advancing the cutting bur along the first length of the target axis according to a first feed rate; and
controlling the robotic manipulator for advancing the cutting bur along the second length of the target axis according to a second feed rate; and
wherein one of the first feed rate and second feed rate is defined and commanded by the one or more controllers based on a surgical plan and wherein the other one of the first feed rate and second feed rate is obtained from user interaction with the tactile controls of the control interface.

32. 	(Original) The method of claim 29, comprising the one or more controllers:
detecting the cutting bur being located off the target axis and controlling the robotic manipulator for advancing the cutting bur according to a first feed rate; and
detecting the cutting bur being located on the target axis and controlling the robotic manipulator for advancing the cutting bur according to a second feed rate; and
wherein one of the first feed rate and second feed rate is defined and commanded by the one or more controllers based on a surgical plan and wherein the other one of the first feed rate and second feed rate is obtained from user interaction with the tactile controls of the control interface.

one or more actual anatomical landmarks, and further comprising a navigation system for tracking an actual position of the cutting bur, and the method comprising: 
the one or more controllers controlling operation of the surgical tool for disabling rotation of the cutting bur about the cutting axis;
the one or more controllers controlling the robotic manipulator for causing the cutting bur to interact with the actual anatomical landmarks of the first cortical region;
one or more sensors sensing actual forces applied to the cutting bur by one or more of the actual anatomical landmarks of the first cortical region; and
the one or more controllers:
storing a virtual model of the first cortical region comprising one or more virtual anatomical landmarks of the first cortical region; 
storing data correlating expected force measurements from the one or more sensors and expected positions of the cutting bur to one or more of the virtual anatomical landmarks of the first cortical region;
receiving actual force measurements from the one or more sensors resulting from actual forces applied to the cutting bur by one or more of the actual anatomical landmarks of the first cortical region;
receiving actual position of the cutting bur from the navigation system;
comparing the actual force measurements from the one or more sensors and the actual position of the cutting bur from the navigation system with the expected force measurements and the expected positions of the cutting bur to associate one or more of the actual anatomical landmarks with one or more of the virtual anatomical landmarks of the first cortical region; and
registering the virtual model to the first cortical region based on associating one or more of the actual anatomical landmarks with one or more of the virtual anatomical landmarks of the first cortical region.


34.	(New) A surgical system configured for manipulation of a bone structure comprising a first cortical region, a second cortical region and a cancellous bone region between the first and second cortical regions, the surgical system comprising:
a surgical tool comprising a cutting bur rotatable about a cutting axis;
a control interface coupled to the surgical tool and comprising tactile controls configured to enable user control of a feed rate of the surgical tool;
a robotic manipulator comprising a plurality of links and joints and being configured to support and move the surgical tool, wherein one of the plurality of links is a distal link and the surgical tool is coupled to the distal link; and
one or more controllers being configured to control movement of one or more of the joints of the robotic manipulator and to control operation of the surgical tool, the one or more controllers being configured to:

control the robotic manipulator to advance the cutting bur according to a first feed rate to align the cutting axis to the target axis;
detect the cutting bur being located on the target axis;
control the robotic manipulator to advance the cutting bur according to a second feed rate along the target axis and to rotate the cutting bur about the cutting axis to penetrate the first cortical region of the bone structure to create an entry point; and
advance the cutting bur through the entry point and into the cancellous bone region to displace and cannulate the cancellous bone region with the cutting bur; and
wherein one of the first feed rate and second feed rate is defined and commanded by the one or more controllers based on a surgical plan and wherein the other one of the first feed rate and second feed rate is obtained from user interaction with the tactile controls of the control interface.

35.	(New) The surgical system of claim 34, comprising:
one or more sensors configured to sense forces applied to the cutting bur; and
wherein the one or more controllers are configured to:
based on the sensed forces, detect a transition between the first cortical region and the cancellous bone region; and
in response to detecting the transition between the first cortical region and the cancellous bone region, control the robotic manipulator to advance the cutting bur according to a third feed rate.

36.	(New) A method of operating a surgical system for manipulating a bone structure comprising a first cortical region, a second cortical region and a cancellous bone region between the first and second cortical regions, the surgical system comprising a surgical tool comprising a cutting bur rotatable about a cutting axis, a control interface coupled to the surgical tool and comprising tactile controls configured to enable user control of a feed rate of the surgical tool, a robotic manipulator comprising a plurality of links and joints and being configured to support and move the surgical tool, wherein one of the plurality of links is a distal link and the surgical tool is coupled to the distal link, and one or more controllers being configured to control movement of one or more of the joints of the robotic manipulator and to control operation of the surgical tool, the method comprising the one or more controllers:
detecting the cutting bur being located off a target axis associated with the bone structure; 
controlling the robotic manipulator for advancing the cutting bur according to a first feed rate for aligning the cutting axis to the target axis;
detecting the cutting bur being located on the target axis;
controlling the robotic manipulator for advancing the cutting bur according to a second feed rate along the target axis and for rotating the cutting bur about the cutting axis for penetrating the first cortical region of the bone structure for creating an entry point; and

wherein one of the first feed rate and second feed rate is defined and commanded by the one or more controllers based on a surgical plan and wherein the other one of the first feed rate and second feed rate is obtained from user interaction with the tactile controls of the control interface.

37.	(New) The method of claim 36, comprising:
one or more sensors for sensing forces applied to the cutting bur; and
the one or more controllers:
based on the sensed forces, detecting a transition between the first cortical region and the cancellous bone region; and
in response to detecting the transition between the first cortical region and the cancellous bone region, controlling the robotic manipulator for advancing the cutting bur according to a third feed rate.


II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Anvari et al. (WO 2009/092164) discloses an apparatus/method involving a surgical tool comprising a cutting bur 42 rotatable about a cutting axis in a controlled manner (e.g. [0046]-[0056]), but fails to disclose at least a controller configured as claimed. In an example, in combination with aspects relating to a robotic manipulator, there is no controller configured to at least: a) define a first virtual boundary configured to constrain lateral movement of the cutting bur b) define a second virtual boundary configured to constrain lateral movement of the cutting bur, wherein the second virtual boundary provides greater lateral compliance for the cutting bur than the first virtual boundary c) laterally constrain the cutting bur according to the first virtual boundary and advance the cutting bur along a target axis and to rotate the cutting bur about the cutting axis to penetrate a first cortical region of the bone structure to create an entry point and d) laterally constrain the cutting bur according to the second virtual boundary and advance the cutting bur through the entry point and into the cancellous bone region 


III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775